Affirmed and Memorandum Opinion filed January 5, 2006








Affirmed and Memorandum Opinion filed January 5, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01068-CR
____________
 
JAMARCUS DAMONN VIRDINE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause No.
989,151
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated robbery on August 5, 2004, without a plea bargain. The trial judge
sentenced appellant to eight years of confinement in the Institutional Division
of the Texas Department of Criminal Justice.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant filed
a pro se response raising four issues.
We have carefully reviewed the record, the pro se response,
and counsel=s brief and agree the appeal is
wholly frivolous and without merit. See Bledsoe v. State, No. PD-300-04,
2005 WL 305779 (Tex. Crim. App. Nov. 16, 2005) (not yet released for
publication).  Further, we find no
reversible error in the record.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment affirmed and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).